DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1, 5-8, 11, and 14 and added claims 16 and 17. Examination of the claims are as follows:

In regards to the Rejection of claim 1 and similarly claim 14, applicant asserts (pg. 9-10):
(a) switching from the first to the second operating mode "when a first condition
relative to [daytime], or to variation of the [daytime], is fulfilled, the [daytime] being the time between sunrise and sunset on earth";
(b) switching from the second to the first operating mode "when second conditions are fulfilled, the second conditions comprising determining that the [daylight] becomes shorter than a first duration threshold"; and
(c) switching from the second to the first operating mode "when second conditions are fulfilled, the second conditions comprising ... determining that a criterion 
Nevertheless, the Office considers that features (a) and (b) are disclosed in Hall and that feature (c) is disclosed in Sugiyama.
And further asserts (pg. 9-10):
Applicant respectfully submits that the Office's reasoning is incorrect…..To the extent that the duration of sunlight on a satellite is very different from daytime duration on earth, Hall is seen to be deficient regarding this limitation. ….. "Thus, according to the Office's interpretation, the teachings of Hall are clearly understood to be unrelated to daylight determinations on earth.
In response
The Examiner does not use Hall to teach the determination of daylight on earth. 
As seen in the rejection of claims 1 and 14 as seen below, Karlson and Hall do not specifically state that Karlson’s system daytime is the time between sunrise and sunset on earth.
Hall has been applied to show that the range of “A” daytime (i.e. sunrise to sunset in any particular location not necessarily a specific set value) is known as a selected time range for a system to be operated - i.e. operate from sunrise to sunset.  So therefore Hall teaches when the daytime is shorter the SOC is charged higher than when the daytime is longer because with shorter daytime, there is less sun light available so the SOC needs to be higher than when there is more sun light is available.  Hence - shorter daytime equals less time in sun light available charge to higher amount.
on earth”.
In regards to the Rejection of claim 1 and similarly claim 14, applicant further asserts (pg. 10):
Given this, Applicant respectfully submits that none of the cited documents discloses at least the features of claims 1 and 14 of "wherein switching from the first operating mode to the second operating mode occurs when a first condition relative to the daytime, or to variation of the daytime, is fulfilled, the daytime being the time between sunrise and sunset on earth" and "the second conditions comprising determining that the daytime becomes shorter than a first duration threshold."

In response:
Examiner respectfully disagree and points to the rejection of claims 1 and 14 where the Examiner uses the combined teachings of Karlson, Hall, Yoshida, and Sugiyama to teach the claim language of claims 1 and 14 as specified below.
In regards to the Rejection of claim 10, applicant asserts:
Thus, to the extent that the combination of Karlson, Hall, Yoshida, Sugiyama and Lockwood fails to establish prima facie obviousness of claim 10. 
Thus, to the extent that the combination of Karlson, Hall, Yoshida, Sugiyama and Layman fails to establish prima facie obviousness of claims 12 and 13.

In response:
Examiner respectfully disagree and points to the rejection of claims 10,12 and 13 where the Examiner uses the combined teachings of Karlson, Hall, Yoshida, Sugiyama, Lockwood and Layman to teach the claim language of claims 10,12 and 13 as specified below.
Examiner notes
Applicant amended claims 1 and 14 further defining daytime as “the time between sunrise and sunset on earth”. 
The accepted definition of Sunrise/ Sunset -   Sunrise is defined as the moment the top of the sun's disc first breaks the plane of the horizon in the morning, and sunset is when the top of the sun's disc sinks below the horizon in the evening.
Note - Daytime occurs when the Sun appears above the local horizon. That is, for example, the earth’s daytime is anywhere on the globe's hemisphere facing the Sun.
The accepted definition of daytime is “the time of the day between sunrise and sunset” and is not limited to the time of the day between sunrise and sunset on earth. For example, other bodies in space such as planets Venus, Mars, Saturn, Satelites etc. also experience a “daytime” which is the time of day between its sunrise and sunset.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim 1-9, 11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlson (US 20150329008) in view of Hall (US 5886499) in view of Yoshida (US 6246217) in view of Sugiyama (US 20140214251).
As to claim 1, Karlson discloses a method of charging a battery of electric accumulators in a system on earth from the electric energy supplied by an electric generator (Fig. 6 battery system 600 of a renewable energy generation site 620 (e.g., solar) comprising battery 602a and 602b. It is well known to one of ordinary skill in the art that renewable energy generation site 620 are located on earth).
where Karlson charges the battery to two separate maximum SOC based on two separate charging/operating modes (“back up/preconditioning mode” where battery is charged to 90% (identified as a first battery maximum) and “normal mode” where battery is charged to approximately 80%. Fig. 3-4 S408, time “316”, “312” and [0035] [0038] [0042]- [0046]), wherein Karlson switches between at least two charging/operating modes based on first and second events/conditions (Fig. 4 when a potential disturbance such as weather occurred (406 “yes”) then the method goes from normal mode 407 to preconditioning mode 408 ([0043]- [0044]). The method goes from preconditioning mode 408 to normal mode 407 where blackout condition occurs and abated (414 “yes” to 418 “yes” [0046]- [0048]).
Karlson further teaches wherein the battery of electric accumulators (renewable energy generation site 620 (e.g., solar) comprising battery 602a and 602b) is of a system on earth (It is well known to one of ordinary skill in the art that renewable energy generation site 620 are located on earth).
Although Karlson discloses switching between a first charging mode to a second charging mode (and vice versa) based on weather and blackout conditions, Karlson does not disclose switching from a first operating mode (charge to 90%) to the second operating mode (charge to 80%) based on a first condition relative to daytime (interpreted as “the time of the day between sunrise and sunset”), or to the variation of the daytime, is fulfilled, the daytime being the time between sunrise and sunset on earth nor discloses switching from a second operating mode to the first operating mode based on a second condition being fulfilled comprising determining that the daytime becomes shorter than a first duration threshold.
Hall teaches switching from a first operating mode to the second operating mode based on a first condition relative to daytime, or to the variation of the daytime, is fulfilled. (Fig. 1 and Column 3 lines 15-25 and lines 45-51 where a battery in a geosynchronous spacecraft in charged in a stepwise fashion during a 45 day eclipse period (period is when the solar arrays of the spacecraft are shadowed by the earth on a daily basis (Column 3 lines 15-25 of Hall). During the eclipse period, the battery is charged at an SOC of 100% from days 13-33 and charged less than 100% during days 34-44 (i.e. switching from first operating mode to second operating mode when the daytime increases/first condition relative to a daytime). It is well known to one of ordinary skill in the art that the spacecraft’s daytime (the time of the day between its 
 Hall further teaches switching from a second operating mode (charge below 100%) to the first operating mode (charge to 100%) based on a second condition being fulfilled comprising determining that the daytime becomes shorter than a first duration threshold (daytime on days 13-33 identified as second condition because days 13-33 are shorter in sun exposure than days 1-12 and 34-44).
Hall teaches charging the battery below 100% SOC on Days 1-12  to 100% on days 13-33 (i.e. switching from second operating mode to first operating mode when the daytime decreases) and teaches charging the battery 100% SOC on Days 33 to below 100% on day 44 (i.e. switching from first operating mode to second operating mode when the daytime increases) in order to ensure that the battery has enough power reserve to provide the spacecraft on days when the primary solar power is unavailable (Col. 3 lines 20-25 and 30-54) and in order to extend the service life of the battery by not providing an excessive reserve capacity beyond the spacecraft’s power requirement (Col. 2, 40-45 and Col. 3 lines 29-31, 50-60). 
Therefore, Hall teaches charging the battery from a second to a first operating mode (less 100% to 100%) when the time between the spacecraft’s sunrise and sunset (i.e. spacecraft’s daytime) is shorter.
As such, it would be obvious to one of ordinary skill in the art in view of Hall to modify Karlson’s method of switching between two charging/operating modes to do so 
In regards to claim language the “daytime being the time between sunrise and sunset on earth”, Karlson and Hall do not specifically state that Karlson’s system daytime is the time between sunrise and sunset on earth.
As seen and discuss supra, Hall has been applied to show that the range of “A” daytime (i.e. sunrise to sunset in any particular location not necessarily a specific set value) is known as a selected time range for a system to be operated - i.e. operate from sunrise to sunset.  So therefore Hall teaches when the daytime is shorter the SOC is charged higher than when the daytime is longer because with shorter daytime, there is less sun light available so the SOC needs to be higher than when there is more sun light is available.  Hence - shorter daytime equals less time in sun light available charge to higher amount.
As such, since Karlson’s system is a system on earth (renewable energy generation site 620 well known to be located on earth) then one of ordinary skill in the art can see that Karlson’s systems daytime is a time between sunrise and sunset on earth” and Hall’s teaching is just for one of ordinary skill to choose that with less daytime, the system would have to be charged to a higher amount, not that Hall is to teach a particular “set” time length.
Karlson does not disclose the second condition comprising determining that a criterion determined from the environmental conditions of the electric generator or of the battery is fulfilled.
Sugiyama teaches second condition comprising determining that a criterion determined from the environmental conditions of the electric generator or of the battery is fulfilled ([0080] More specifically, the lower limit SOC is adjusted such that the lower limit SOC increases with the decrease in the outside air temperature).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the second condition of Karlson to include second condition comprising determining that a criterion determined 
As to claim 2, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1, wherein the criterion is determined from the general irradiance received by the electric generator or the battery or from the outer temperature of the battery ([0080] of Sugiyama).
It would have been obvious to a person of ordinary skill in the art at the to modify the method of Karlson to include wherein the criterion is determined from the general irradiance received by the electric generator or the battery or from the outer temperature of the battery, as taught by Sugiyama in order to meet the needs of the load as power output from the battery changes with temperature ([0076] of Sugiyama).
As to claim 3, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1, wherein the electric generator comprises photovoltaic cells (Power source 4 chargers’ battery 5 (Fig. 5 of Yoshida) using solar energy. It is well known to one or ordinary skill in the art that PV cells are used to charge batteries with solar energy).  
It would have been obvious to a person of ordinary skill in the art at the to modify the method of Karlson to include wherein the electric generator comprises photovoltaic cells as it is a well-known method to charge batteries using solar energy.

As to claim 4, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 3, wherein the criterion is determined from the general irradiance received by the photovoltaic cells or from the outer temperature ([0080] of Sugiyama).
It would have been obvious to a person of ordinary skill in the art at the to modify the method of Karlson to include wherein the criterion is determined from the general irradiance received by the photovoltaic cells or from the outer temperature, as taught by Sugiyama in order to meet the needs of the load as power output from the battery changes with temperature ([0076] of Sugiyama).
As to claim 5, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1, wherein the first condition comprises determining whether the daytime is equal to the daytime at the winter solstice (Fig. 1 and Col 1 lines 16-25 of Hall where Days 13-31 of the eclipse (first condition) occurs during the spring and autumnal equinox.  See Fig. 4 and Col. 3 lines 21-25 of Yoshida where there is full exposure to sunlight during solstice season. As such the duration of solar exposure during Days 13-31 is determined not to be equivalent to the daytime at winter solstice).
It would have been obvious to a person of ordinary skill in the art at the to modify the method of Karlson to include wherein the first condition comprises determining whether the daytime is equal to the daytime at the winter solstice, in order to extend the service life of the battery by not providing an excessive reserve capacity beyond the loads power requirement (Col. 2, 40-45 and Col. 3 lines 29-31, 50-60 of Hall).
As to claim 6, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1, wherein the first condition comprises determining whether the daytime increases for several consecutive days (During days 1-12 and 34-44 of Hall identified as first condition. Yoshida teaches that the sun exposure duration decreases in the beginning of the eclipse season and increases toward the end of the eclipse season (Col. 5 lines 11-21 of Yoshida and Fig.4). As such one of ordinary skill in the art can see from the combined teachings of Hall and Yoshida that sun exposure is increasing during days 34-44).  
It would have been obvious to a person of ordinary skill in the art at the to modify the method of Karlson to include wherein the first condition comprises determining whether the daytime increases for several consecutive days, in order to extend the service life of the battery by not providing an excessive reserve capacity beyond the loads power requirement (Col. 2, 40-45 and Col. 3 lines 29-31, 50-60 of Hall).
As to claim 7, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1, wherein the first condition comprises determining whether the daytime increases and then decreases (Yoshida teaches that the sun exposure duration decreases in the beginning of the eclipse season and increases toward the end of the eclipse season (Col. 5 lines 11-21 of Yoshida and Fig.4). As such one of ordinary skill in the art can see from the combined teachings of Hall and Yoshida that sun exposure is decreasing during days 1-12 in Hall and sun exposure is increasing during days 34-44. It is determined that the daytime increases and decreases again and the subsequent equinox (eclipse)).  

As to claim 8, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1, wherein the first condition comprises determining whether the daytime becomes shorter or longer than a second duration threshold lower than the first duration threshold (daytime of days 34-44 of Hall identified as second duration. Daytime of days 1-12 of Hall identified as first duration).
Yoshida teaches that the sun exposure duration decreases in the beginning of the eclipse season and increases toward the end of the eclipse season (Col. 5 lines 11-21 of Yoshida and Fig.4). 
As such one of ordinary skill in the art can see from the combined teachings of Karlson in view of Hall in view of Yoshida that sun exposure is increasing during days 34-44 (first condition with second duration) where the sun exposure increases more every day during which the battery is charged from SOC 100% to less than 100 % (e.g. switching from first to second operating mode when determining if the daytime is shorter or longer than the daytime on days 1-12).  
As to claim 9, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1.
Karlson does not teach comprising determining a general irradiance duration for which the general irradiance received by the electric generator or the battery is greater than a general irradiance threshold or determining a temperature duration for which the outer temperature of the battery is higher than a temperature threshold, and wherein the criterion comprises determining whether the general irradiance duration or temperature duration is longer than a third duration threshold.
 (Yoshida teaches comprising determining a general irradiance duration for which the general irradiance received by the electric generator or the battery is greater than a general irradiance threshold or determining a temperature duration for which the outer temperature of the battery is higher than a temperature threshold (the time during which the battery is maintained at a high temperature. Battery inherently has an outer temperature), and wherein the criterion comprises determining whether the general irradiance duration or temperature duration is longer than a third duration threshold (Col. 2 lines 1-5 the time during which the battery is maintained at a high temperature can be significantly shortened, thus preventing deterioration of the battery. As such the duration at which the battery’s outer temperature is maintained at the corresponding temperature is also shortened).
It would have been obvious to a person of ordinary skill in the art at the to modify the method of Karlson to include comprising determining a general irradiance duration for which the general irradiance received by the electric generator or the battery is greater than a general irradiance threshold or determining a temperature duration for which the outer temperature of the battery is higher than a temperature threshold, and wherein the criterion comprises 

As to claim 11, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1, comprising switching from the second operating mode to the first operating mode when it is successively determined that the daytime becomes shorter than the first duration threshold (See Fig. 4 of Yoshida where during the 45 eclipse season, the maximum time the satellite 2 is not exposed to sunlight is in the middle of the 45 day eclipse period (Col. 5 lines 11-21 and Fig. 4 of Yoshida). As such the days 13-44 in which Hall charges the SOC of the battery to 100% occurs when satellite 2 daytime decrease (duration of sun exposure decreases)) and that the criterion is fulfilled ([0080] of Sugiyama).
It would have been obvious to a person of ordinary skill in the art at the to modify the method of Karlson to include comprising switching from the second operating mode to the first operating mode when it is successively determined that the daytime becomes shorter than the first duration threshold and that the criterion is fulfilled, in order to extend the service life of the battery by not providing an excessive reserve capacity beyond the loads power requirement (Col. 2, 40-45 and Col. 3 lines 29-31, 50-60 of Hall) in order to meet the needs of the load as power output from the battery changes with temperature ([0076] of Sugiyama).
As to claim 14, Karlson discloses a system on earth comprising an electric generator with a battery (Fig. 6 battery system 600 of a renewable energy generation site 620 (e.g., solar) comprising battery 602a and 602b. It is well known to one of ordinary skill in the art that renewable energy generation site 620 are located on earth), a circuit charging the battery from the electric energy supplied by the generator (Circuit used to deliver the charge from the power source to the battery in Fig. 3), and a unit for controlling the charge circuit (Circuit used to deliver the charge from the power source to the battery in Fig. 3) wherein the control unit being capable of:
controlling the charge of the battery to a first maximum state-of-charge in a first operating mode, the first maximum state-of-charge corresponding to an electrical charge stored in the battery when the battery is charged to a battery maximum (“back up/preconditioning mode” where battery is charged to 90% (identified as a first battery maximum). Fig. 3-4 S408, time “316”, “312” and [0035] [0038] [0042]- [0046]. Fig. 4 when a potential disturbance such as weather occurred (406 “yes”) then the method goes from normal mode 407 to preconditioning mode 408 ([0043]- [0044]); and
controlling the charge of the battery to a second maximum state-of-charge in a second operating mode (“normal mode” where battery is charged to approximately 80%. Fig. 3-4 S408, time “316”, “312” and [0035] [0038] [0042]- [0046]. The method goes from preconditioning mode 408 to normal mode 407 where blackout condition occurs and abated (414 “yes” to 418 “yes” [0046]- [0048])), the second maximum state-of-charge being lower than the first maximum state-of-charge and corresponding to an electrical charge inferior to the electrical charge stored in the battery when it is charged to the battery maximum (SOC of 80% is lower than SOC of 90%),
Although Karlson discloses switching between a first charging mode to a second charging mode (and vice versa) based on weather and blackout conditions, Karlson does not disclose the control unit being further capable of: switching from a first operating mode (charge to 90%) to the second operating mode (charge to 80%) based on a first condition relative to the daytime or to the variation of the daytime, is fulfilled (interpreted as “the time of the day between sunrise and sunset”), the daytime being the time between sunrise and sunset on earth nor discloses switching from a second operating mode to the first operating mode based on a second condition being fulfilled comprising determining that the daytime becomes shorter than a first duration threshold.
Hall teaches switching from a first operating mode to the second operating mode based on a first condition relative to the daytime, or to the variation of the daytime, is fulfilled, the daytime being the time between sunrise and sunset (Fig. 1 and Column 3 lines 15-25 and lines 45-51 where a battery in a geosynchronous spacecraft in charged in a stepwise fashion during a 45 day eclipse period (period is when the solar arrays of the spacecraft are shadowed by the earth on a daily basis (Column 3 lines 15-25 of Hall). During the eclipse period, the battery is charged at an SOC of 100% from days 13-33 and charged less than 100% during days 34-44 (i.e. switching from first operating mode to second operating mode when the daytime increases/first condition relative to a daytime). It is well known to one of ordinary skill in 
 Hall further teaches switching from a second operating mode (charge below 100%) to the first operating mode (charge to 100%) based on a second condition being fulfilled comprising determining that the daytime becomes shorter than a first duration threshold (daytime on days 13-33 identified as second condition because days 13-33 are shorter in sun exposure than days 1-12 and 34-44).
Hall teaches charging the battery below 100% SOC on Days 1-12 to 100% on days 13-33 (i.e. switching from second operating mode to first operating mode when the daytime decreases) and teaches charging the battery 100% SOC on Days 33 to below 100% on day 44 (i.e. switching from first operating mode to second operating mode when the daytime increases) in order to ensure that the battery has enough power reserve to provide the spacecraft on days when the primary solar power is unavailable (Col. 3 lines 20-25 and 30-54) and in order to extend the service life of the battery by not providing an excessive reserve capacity beyond the spacecraft’s power requirement (Col. 2, 40-45 and Col. 3 lines 29-31, 50-60). 
Therefore, Hall teaches charging the battery from a second to a first operating mode (less 100% to 100%) when the time between the spacecraft’s sunrise and sunset (i.e. spacecraft’s daytime) is shorter.
As such it would be obvious to one of ordinary skill in the art in view of Hall to modify Karlson’s control unit capable of switching between two charging/operating 
In regards to claim language the “daytime being the time between sunrise and sunset on earth”, Karlson and Hall does not specifically state that Karlson’s system daytime is the time between sunrise and sunset on earth.
However, since Karlson’s system is a system on earth (renewable energy generation site 620 well known to be located on earth) then one of ordinary skill in the art can see that Karlson’s systems daytime is a time between sunrise and sunset on earth”.
Karlson does not disclose the second condition comprising determining that a criterion determined from the environmental conditions of the electric generator or of the battery is fulfilled.
Sugiyama teaches second condition comprising determining that a criterion determined from the environmental conditions of the electric generator or of the battery is fulfilled ([0080] More specifically, the lower limit SOC is adjusted such that the lower limit SOC increases with the decrease in the outside air temperature).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the second condition of Karlson to include second condition comprising determining that a criterion determined 

As to claim 15, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the system of claim 14, wherein the electric generator comprises photovoltaic cells (Power source 4 chargers’ battery 5 (Fig. 5) using solar energy of Yoshida. It is well known to one or ordinary skill in the art that PV cells are used to charge batteries with solar energy).  
It would have been obvious to a person of ordinary skill in the art at the to modify the system of Karlson to include wherein the electric generator comprises photovoltaic cells as it is a well-known method to charge batteries using solar energy.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlson (US 20150329008) in view of Hall (US 5886499) in view of Yoshida (US 6246217) in view of Sugiyama (US  20140214251) in view of Lockwood (US 20120098669).
As to claim 10, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1.
Karlson in view of Hall in view of Yoshida in view of Sugiyama does not teach wherein the first duration threshold is equal to 12 hours, to within 15 minutes. 
Lockwood teaches that the amount of sunlight exposed to an object is location dependent ([0042]).

It would have been obvious to a person of ordinary skill in the art to switch from second mode (charge SOC <100%) to the first mode (SOC to 100%) in locations where the sun exposure is less than 12 hours in order to continuously maintain the renewable energy generation site when no solar exposure is present.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlson (US 20150329008) in view of Hall (US 5886499) in view of Yoshida (US 6246217) in view of Sugiyama (US  20140214251) in view of Laymen (US5712795).
As to claim 12, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1.
Karlson in view of Hall in view of Yoshida in view of Sugiyama does not teach wherein the charge of the battery is further forbidden as long as the battery temperature is higher than a first temperature threshold. 
Laymen teaches wherein the charge of the battery is further forbidden as long as the battery temperature is higher than a first temperature threshold.  (Col. 6, Lines 66 – Col. 7, Lines 5 The processor 42 prevents the charger 52 from charging the battery 26 unless the temperature signal from the temperature sensor 58 indicates that the ambient temperature is below a predetermined upper threshold).
It would have been obvious to a person of ordinary skill in the art at the 
As to claim 13, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1. 
Karlson in view of Hall in view of Yoshida in view of Sugiyama does not teach wherein the charge of the battery is further forbidden as long as the battery temperature is lower than a second temperature threshold.
Laymen teaches wherein the charge of the battery is further forbidden as long as the battery temperature is lower than a second temperature threshold (Col. 6, Lines 66 – Col. 7, Lines 5 The processor 42 prevents the charger 52 from charging the battery 26 unless the temperature signal from the temperature sensor 58 indicates that the ambient temperature is below a predetermined upper threshold).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Karlson to include wherein the charge of the battery is further forbidden as long as the battery temperature is lower than a second temperature threshold, as taught by Layman in order to protect the battery from damage caused by high temperature.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlson (US 20150329008) in view of Hall (US 5886499) in view of Yoshida (US 6246217) in view of Sugiyama (US 20140214251) in view of Renzi (US9035593).
As to claims 16 and 17, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the system of claims 14 and 15.
Karlson in view of Hall in view of Yoshida in view of Sugiyama does not disclose/teach the system (Fig. 6 battery system 600 of a renewable energy generation site 620 comprising battery 602a and 602b) comprising an electric roller shutter supplied by the battery.
Renzi teaches a system comprising an electric roller shutter supplied by the battery (Fig. 1 Col. 4 lines 59-64 dynamic apparatus 1 (Roller shutter Col. 4 lines 16-17) also comprises a battery 4 supplying the dynamic system 2 with electrical energy).
Since the Karlson’s system 600 may be installed at a building 620 that may represent a home, an office, a medical facility, it would have been obvious to a person of ordinary skill in the art to add electric roller shutters in Karlson’s building in order to provide light in a room of the building while offering weather protection, safety and security from intruders.  
Therefore, it would be obvious to a person of ordinary skill in the art for Karlson’s added electric roller shutters to be supplied by Karlson’s batteries 602a,602b in system 200 in order use a common source within the building (i.e. batteries 602a,602b) to supply power to the building’s appliances and equipment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859